Citation Nr: 0603484	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a right medial meniscectomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee traumatic arthritis associated with postoperative 
residuals of the right medial meniscectomy.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active service from October 1978 to May 1979. 

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the RO, which 
continued the 10 percent evaluation assigned for 
postoperative residuals, right medial meniscectomy.  In a 
rating decision dated March 2002, the RO assigned a separate 
10 percent evaluation for traumatic arthritis of the right 
knee associated with postoperative residuals of the right 
medial meniscectomy.  The Board notes that the case was being 
handled by the Portland RO.  The case is now being handled by 
the Houston RO.

In April 2003, the veteran testified at a hearing before the 
undersigned via video conference.  In August 2003, the Board 
remanded this case to the RO for further development and 
other procedural action.  

The Board notes that in a written statement received at the 
RO in May 2002 and during a hearing held by videoconference 
before the undersigned in April 2003, the veteran raised 
claims of entitlement to service connection for stomach and 
back disorders secondary to his service-connected knee 
disabilities.  These matters were REFERRED to the RO in 
August 2003 for initial adjudication.  No action has thus far 
been taken.  Also, in the representative's November 2005 
statement, the issue of service connection for a left knee 
condition secondary to the right knee condition was raised, 
and this is also REFERRED to the RO.




FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of a right medial meniscectomy are manifested by no swelling 
and pain on use.

2.  The veteran's service-connected traumatic arthritis of 
the right knee is manifested by no more than reduced range of 
motion and tenderness.

3.  The veteran does not have instability or subluxation of 
the right knee.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
postoperative residuals of a right medial meniscectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2005).  

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss in detail the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record but need not discuss each individual 
piece of evidence).  The facts and analysis as outlined below 
focus on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

 Factual Background 

The veteran filed his claim for an increase in August 1999; 
therefore, the focus of this case is on the medical history 
of his disability since that time.

In August 1999, the veteran sought private treatment for his 
right knee.  He reported intermittent swelling but denied 
pain.  He related the swelling to work days and indicated 
that the right knee did not swell when not working.  The 
physician, Dr. A. Whitney, observed medial meniscectomy scars 
related to a right medial meniscectomy that was performed in 
service.  There was mild tenderness over the joint space but 
no effusion and no popliteal enlargement.  Collateral 
ligaments were stable.  An X-ray study of the right knee 
revealed minimal to mild narrowing in the medial joint space 
on weight bearing and some squaring of the medial femoral 
condyle.  Dr. Whitney assessed that the veteran's right knee 
symptomatology was related to his in-service right knee 
medial meniscectomy and that mild medial joint arthritis was 
developing.  

On October 1999 VA joints examination, the veteran complained 
of constant mild to moderate right knee pain, which increased 
with squatting, kneeling, and ladder and embankment climbing.  
He reported daily swelling, easy fatigability, and an 
occasional limp and indicated that he could not fully extend 
the right knee.  He denied incoordination or decreased range 
of motion with pain.  On objective examination, the examiner 
noted a mildly antalgic gait on the right.  There was mild 
swelling over the right knee but no deformity or muscle 
atrophy.  There was joint line tenderness to palpation.  
Right knee range of motion was from 10 to 130 degrees.  No 
ligamentous laxity was noted.  The examiner diagnosed 
degenerative joint disease of the right knee.  

A January 2000 right knee X-ray study revealed moderate 
degenerative joint disease of the medial compartment of the 
right knee.  That month, objective examination revealed that 
the right knee was slightly larger than the left.  Right knee 
range of motion was from 10 to 125 degrees.  No laxity was 
found and muscle tone was very good, but mild tenderness was 
observed.  In 2000, VA issued the veteran a brace.  A 
November 2000 VA outpatient treatment record noted complaints 
of continued pain, and flexion was to 100 degrees.  An 
October 2001 physical therapy note indicated he was issued a 
cane.  He walked with a minimal limp, and range of motion was 
5 to 120 degrees.

A February 2002 X-ray study of the right knee indicated 
spurring changes in the tibial spine with narrowing of the 
patellofemoral joint.  There was no joint effusion, but there 
was narrowing of the medial compartment of the right knee.

On February 2002 VA joints examination, the veteran primarily 
complained of right knee swelling with a lot of walking.  
There was constant pain in the medial aspect of the right 
knee joint.  He reported using a right knee brace until four 
months prior.  He asserted that he was hardly able to climb 
stairs.  Finally, the veteran stated that he used over-the-
counter analgesics to ease right knee pain.  The examiner 
noted that adverse symptomatology occurred when the veteran 
walked too much.  On objective examination, the examiner 
noted no right knee swelling and found that right knee range 
of motion was from zero to 130 degrees.  There was tenderness 
over the medial joint line.  There was good strength in the 
quadriceps and the hamstrings.  The diagnosis was of mild 
degenerative arthritis of the medial compartment of the right 
knee.  

On March 2002 magnetic resonance imaging (MRI) of the right 
knee, the radiologist found moderate medial compartmental 
degenerative changes to the medial meniscus and a possible 
posterior horn.  The lateral meniscus and the ligaments were 
intact.

A November 2002 VA orthopedic note revealed no right knee 
effusion.  The veteran denied instability.  There was 
crepitus on range of motion.  Range of motion was from 15 to 
95 degrees with pain past 95 degrees of flexion.  The 
assessment was of right mild to moderate degenerative changes 
especially to the medial compartment of the right knee with 
tight lateral structures.  He was referred to physical 
therapy.  In November 2002, during physical therapy, the 
veteran would not permit extension of the right knee, but the 
therapist assessed that the veteran lacked only about 10 
degrees of extension.

In April 2003, the veteran testified that climbing stairs was 
difficult.  He also indicated that he changed careers due to 
his right knee disability.  He worked in the construction 
field but became a corrections officer at the suggestion of a 
physician, as construction was too damaging to the knees.  He 
reported locking of the right knee as well as giving way.  He 
also stated that he used analgesics to control right knee 
pain.

On April 2005 VA orthopedic examination, the veteran reported 
morning stiffness of the right knee.  He complained of 
intermittent right knee locking and giving way as well as 
post activity swelling.  Squatting, bending, and kneeling 
aggravated symptoms.  He used a right knee brace for two 
weeks a month.  He denied using a cane, crutch, or walker.  
Objectively, gait was normal.  There was no edema, effusion, 
weakness, redness, or heat.  There was some slight tenderness 
to palpation.  Right knee range of motion was from zero to 
120 degrees.  Right knee range of motion, according to the 
examiner, was not limited by pain, fatigue, weakness, or lack 
of endurance.  The examiner observed narrowing of the right 
knee joint compartment and mild degenerative changes with 
joint space narrowing.  There was no subluxation or 
instability. 

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected residuals of a right medial 
meniscectomy have been rated 10 percent disabling under the 
provisions of Diagnostic Code 5259 pertaining to the 
symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5259, 10 percent is the 
maximum rating available.  Because the veteran is in receipt 
of the highest rating available under Diagnostic Code 5259, 
no further compensation is warranted under its provisions.  
The Board will consider all other potentially applicable 
diagnostic codes, however.

Diagnostic Code 5258, dealing with dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint provides for a 20 percent evaluation.  
Id.  This provision is inapplicable herein because 
dislocation of the semilunar cartilage has not been shown.  
Indeed, both X-ray studies and an MRI of the right knee have 
failed to produce evidence of a dislocated meniscus.  Thus, 
again, compensation under Diagnostic Code 5258 is not 
warranted, and an evaluation in excess of 10 percent for the 
veteran's residuals of a right meniscectomy is denied.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  A review of the veteran's right knee 
symptomatology militates against the assignment of a 20 
percent evaluation under Diagnostic Code 5257, as moderate 
recurrent subluxation and lateral instability have not been 
shown.  Indeed, the veteran's ligaments are completely 
intact, and muscle tone in the surrounding muscles has been 
characterized as very good.  The evidence, moreover, reveals 
no subluxation or lateral instability.

The Board will discuss entitlement to compensation under 
other provisions concerning the knees below. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  It is for this reason that a March 2002 
rating decision assigned a separate 10 percent rating for the 
arthritis the veteran has in the right knee with resulting 
limitation of motion or painful motion.

Incidentally, it appears an error was made in the diagnostic 
code assigned to the separate evaluation.  Although the March 
2002 rating decision discussed assigning a 10 percent 
evaluation for painful or limited motion of a major joint 
with arthritis, the diagnostic code listed on the attached 
sheet was 5257, which is for instability or subluxation of 
the knee.  This was clearly erroneous for two reasons.  
First, the veteran does not have instability or subluxation 
of the knee, as noted above.  Second, the regulations require 
that arthritis be rated on the basis of limitation of motion.  
Diagnostic Code 5257 is not predicated on loss of range of 
motion, see VAOPGCPREC 23-97, so it would be legally 
incorrect to assign a rating for arthritis under this code.

The Board notes that the assignment of a particular 
diagnostic code is completely dependent on the facts of a 
particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995).  Any change in a diagnostic code by a VA adjudicator 
must be specifically explained.  Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

The Board is of the opinion that the veteran's disability 
picture would be more appropriately rated under a different 
diagnostic code.  As stated above, the veteran does not 
suffer from recurrent subluxation or lateral instability, the 
primary factors taken into consideration when assigning 
compensation under Diagnostic Code 5257.  Id.; Tedeschi, 
supra; Butts, supra.  Rather, traumatic arthritis is rated as 
analogous to degenerative arthritis, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, and degenerative arthritis is generally 
rated on the limitation of motion of the affected joint.  The 
general rating schedules for limitation of motion of the knee 
are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

In the March 2002 rating decision that assigned a separate 
rating, the RO indicated this was for painful or limited 
motion.  The same rationale was provided in the recent 
supplemental statement of the case.  Therefore, the Board 
will assume the separate rating for arthritis is based on 
such findings and consider whether a higher rating is 
warranted.  Separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 38 
C.F.R. § 4.71a, may be assigned for disability of the same 
joint. VAOPGCPREC 9-04 (2004).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2005). Painful motion has clearly been established, as has 
arthritis of the right knee.  See 38 C.F.R. § 4.59.  However, 
the medical evidence of record does not document right knee 
motion limited to a degree warranting assignment of a 
compensable rating pursuant to Diagnostic Code 5260 or a 
higher rating under 5261.

Under Diagnostic Code 5260 (limitation of flexion of the 
leg), the minimum compensable 10 percent evaluation is 
warranted for flexion limited to 45 degrees. Flexion limited 
to 60 degrees would be zero percent.  The veteran's right 
knee flexion has been, at worst, 95 degrees in November 2002.  
Because that does not even warrant a compensable rating under 
Diagnostic Code 5260, a rating higher than 10 percent cannot 
be assigned.  

Under Diagnostic Code 5261 (limitation of extension of the 
leg), a 10 percent evaluation is warranted for extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
for extension limited to 15 degrees; a 30 percent evaluation 
is warranted for extension limited to 20 degrees; a 40 
percent evaluation is warranted for extension limited to 30 
degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

The veteran, by the most recent account, is shown to be able 
to fully extend the right knee.  See February 2002 and April 
2005 VA examinations.  However, at other times, extension 
lacked 10 degrees.  See October 1999 VA examination.  The 
only finding indicating 15 degrees of extension was a 
November 2002 VA orthopedic note.  Since that is only one 
finding, with all other findings over the past six years 
showing either full extension or limitation of 10 degrees, it 
cannot be said that the disability approximates limitation of 
extension to 15 degrees.  That is, the majority of the 
medical evidence shows greater ability to extend the knee, 
and the 2002 finding was isolated.  Thus, a 10 percent 
evaluation under Diagnostic Code 5261 is warranted.  Id.  

Finally, because the veteran's right knee limitation of 
motion is associated with traumatic arthritis and appears to 
be the primary manifestation thereof, the Board assigns a 10 
percent evaluation under Diagnostic Code 5010-5261.  The 
foregoing is assigned in lieu of a 10 percent evaluation 
under Diagnostic Code 5257-5010, which as stated above, has 
little to do with the actual manifestations of the veteran's 
right knee disability.  Tedeschi, supra; Butts, supra; 
Pernorio, supra.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
evidence does not reflect additional disability due to pain 
and weakness.  Furthermore, while the veteran might suffer 
from some measure of excess fatigability, no further 
compensation is warranted under these provisions.  The 
veteran suffers from no weakened movement and little if any 
incoordination.  In any event, these manifestations have 
implicitly been taken into account.  In sum, no further 
compensation is due under these criteria.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2005) whether or not raised by the veteran, as required by 
Schafrath.  However, the Board finds no basis on which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of right knee 
disability not contemplated in the currently assigned two 10 
percent ratings permitted under the Schedule.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in April 2004.  The letter 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  The RO's 2004 letter specifically told 
the veteran to provide any relevant evidence in his 
possession.  The veteran has not alleged that VA failed to 
comply with the notice requirements of VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decisions on appeal, the statements of the 
case, and the supplemental statements of the case, he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the June 2005 supplemental 
statement of the case.  

The Board also notes that the Court's decision in Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (in this case the 
RO) decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was first adjudicated in March 2000.  However, the veteran 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2004 was not given prior to the 
first adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claims were readjudicated and an additional supplemental 
statement of the case was provided to the veteran in June 
2005.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file as are post-service private and VA medical records.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims. In fact, he was extensively questioned at his hearing 
before the Board, and all referenced treatment records are in 
the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded several VA orthopedic examinations 
to obtain opinions as to the nature and severity of his 
service-connected right knee disabilities.  There is no 
objective evidence showing the disability has possibly 
worsened since the last examination.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board's consideration of the merits of the claims in this 
decision.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


